DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-29 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., WO 2018/005865 in view of Ono (The Nitro Group in Organic Synthesis, 2001).
The primary reference Smith (WO’865) discloses a process to prepare a spirocyclic compound comprising reacting cyclohexanone (i.e., a compound analogous to the cyclic ketone of Formula: 
    PNG
    media_image1.png
    102
    72
    media_image1.png
    Greyscale
of instant claim 1) and alkyl glycinate (analogous to glycinate of Formula: 
    PNG
    media_image2.png
    73
    88
    media_image2.png
    Greyscale
of instant claim 1), to produce alkyl (1-cyanocyclohexyl)glycinate compound (see the compound at page 51, lines 10-11) followed by cyclizing the compound to prepare the spirocyclic compound (see the compound at page 52, lines 23-25).  Further, the reference discloses the reaction steps, see for example, at pages 73-74, Schemes 1-1, 1-2, and 1-3; and examples of spirocyclic compounds, for example, at page 67.
The primary reference Smith (WO’865) does not disclose nitroalkylene as the reactant as recited in step a. of instant claim, which is reacted with cyclic ketone; and instant claim step c. of reducing the compound of Formula III with a reducing agent. 
The secondary reference, Ono (2001) discloses a process analogous to step a. of instant claim - reacting a cyclic ketone with a nitroalkane to afford a cycloalkyl group substituted by nitroalkylene (page 34, Table 3.1, 2nd entry) which can subsequently undergo b-elimination and Michael Addition reactions in situ (page 31, Scheme 3.1). Ono (2001) further discloses the reduction of a nitro group to an amine (page 31, Scheme 3.1). 
It would have been obvious to one of ordinary skill in the art to apply the Henry reaction of a cyclic ketone treated with a nitroalkane, as disclosed by Ono (2001), to the preparation of the intermediate Formula III taught by Smith (WO’865), such that the nitroalkylene cyclohexane of step a. is reacted directly with a glycinate in step b., without isolation, leading to the intermediate compound of Formula III upon reduction of the nitro group to the amine, also taught by Ono (2001), to achieve the intramolecular cyclization of the spirocyclic product in higher yield, because Ono (2001) teaches that the nitroalkene product of the reaction of nitromethane with cyclohexanone, can be further reacted under conditions for a Michael addition which is the same reaction of adding a glycinate, in situ, allowing for less steps to the achieve the spirocyclic product.  One of ordinary skill in the art would have been motivated to modify the process taught by Smith (WO’865), with the reasonable expectation of obtaining the cyclized spirocyclic compound in less steps and higher yields, in view of the teachings of Ono (2001).
As to instant claim 2, Ono (2001) discloses the process of claim 1 wherein the nitroalkane is also a solvent (page 34, Table 3.1, Second entry; and page 35, last paragraph).
As to instant claims 3-5, Ono (2001) discloses the process of claim 1, wherein a base is used in the step of reacting cyclic ketone with nitroalkane, and wherein the base can be an organic base or an inorganic base, see for example, NaOR, Et3N, PAP, MgSO4, etc. (see page 31, Scheme 3.1, Eq. 3.1 at first paragraph; and page 34, Table 3.1, second entry).
As to instant claims 6-8, Smith (WO’865) discloses the process of preparing a spirocyclic compound, wherein oxalic acid is added after step b. as recited in instant claim 6; and/or hydrobromic acid as recited in instant claims 7-8 (see page 56, lines 12-17; and page 55, lines 20-25), but Smith (WO’865) does not specifically disclose the addition of oxalic acid to precipitate and remove byproducts. However, based on the teachings of Smith (WO’865), it would have been obvious to one of ordinary skill in the art to use the addition of oxalic acid, to neutralize the basic reaction mixture after step b., to form salts, that can be washed away in the reaction workup, to rid the product of any inorganic impurities.
As to instant claims 9-14, Smith (WO’865) and Ono (2001) individually disclose the reactants having the limitations recited in claims 9-13, for the process to prepare a spirocyclic compound as explained above.  Smith (WO’865) discloses spirocyclic compounds having limitations recited in instant claim 14, see for example, the compound at page 52, line 25, wherein R3 is hydrogen. Smith (WO’865) does not disclose the nitro intermediate of Formula III, however, Ono (2001) discloses a process of reacting a cyclic ketone with a nitroalkane to afford a cycloalkyl group substituted by nitroalkylene (page 34, Table 3.1, 2nd entry) which is analogous to the compound of Formula III of instant claim 14.
As to instant claim 29, the primary reference Smith (WO’865) discloses a process to prepare alkyl (1-cyanocyclohexyl)glycinate compound comprising reacting cyclohexanone (i.e., a compound analogous to the cyclic ketone of Formula: 
    PNG
    media_image1.png
    102
    72
    media_image1.png
    Greyscale
of instant claim 29) in the presence of TMSCN and alkyl glycinate (analogous to glycinate of Formula: 
    PNG
    media_image2.png
    73
    88
    media_image2.png
    Greyscale
of instant claim 29), to produce alkyl (1-cyanocyclohexyl)glycinate compound (see the compound at page 51, lines 10-11).  Further, the reference discloses the reaction steps, see for example, at page 74, Scheme 1-3, step 1.  The primary reference Smith (WO’865) does not disclose nitroalkylene as the reactant as recited in step a. of instant claim, which is reacted with cyclic ketone. 
The secondary reference, Ono (2001) discloses a process analogous to step a. of instant claim - reacting a cyclic ketone with a nitroalkane to afford a cycloalkyl group substituted by nitroalkylene (page 34, Table 3.1, 2nd entry) which can subsequently undergo b-elimination and Michael Addition reactions in situ (page 31, Scheme 3.1).
It would have been obvious to one of ordinary skill in the art to apply the Henry reaction of a cyclic ketone treated with a nitroalkane, as disclosed by Ono (2001), to the preparation of the intermediate Formula III taught by Smith (WO’865), such that the nitroalkylene cyclohexane of step a. is reacted directly with a glycinate in step b., without isolation, leading to the intermediate compound of Formula III, because Ono (2001) teaches that the nitroalkene product of the reaction of nitromethane with cyclohexanone, can be further reacted under conditions for a Michael addition which is the same reaction of adding a glycinate, in situ.  One of ordinary skill in the art would have been motivated to modify the process taught by Smith (WO’865), with the reasonable expectation of obtaining the intermediate compound of Formula III more efficiently, in view of the teachings of Ono (2001).

Allowable Subject Matter
Claims 15-28 are allowed.  The references of record do not teach or fairly suggest the instantly claimed compounds.  The closest reference of record, Smith et al., WO 2018/005865 teaches alkyl (1-cyanocyclohexyl)glycinate compound (see the compound at page 51, lines 10-11).  The instantly claimed compounds differ by having -CH(R1)-NO2 group in place of the -CN of the reference compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

June 3, 2022